 

UN|TED STATES D|STR|CT COURT
M|DDLE D|STR|CT OF PENNSYLVAN|A

RANDALL PARSONS,
Civi| No. 3:18-cv-1406
Petitioner
(Judge Mariani)
v.
Warden CATR|C|A HOWARD,
Respondent

_ M

AND NOW, this Q<`/Zy of February, 2019, in accordance with the Memorandum
issued this date, |T |S HEREBY ORDERED THAT:

1. The above captioned petition for writ of habeas corpus (Doc. 1) is DEN|ED.

2. Petitioner’s motion to amend to request relief under the First Step Act of 2018
(Doc. 16) is DEN|ED.

3. Petitioners’ motions to expedite (Docs. 11, 13, 15) are DiSM|SSED as moot.

4. The C|erk of Court is directed to CLOSE this case.

 

RoHen D. Maréni
United States District Judge

 

